Citation Nr: 0526404	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  04-11 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
seizure disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARINGS ON APPEAL

Appellant, L.V., and L.S.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from September 1969 to June 
1970.

This appeal arises from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, that denied entitlement to service 
connection for posttraumatic stress disorder (PTSD).  This 
appeal also arises from a May 2004 RO rating decision that 
reopened a claim of entitlement to service connection for 
seizure disorder on the basis of new and material evidence, 
but then denied the claim on the merits.  Previous decisions 
denying service connection for seizure disorder include April 
1977 and March 1997 RO decisions and by the Board of 
Veterans' Appeals (Board) in August 1985. 

A claim of entitlement to service connection for PTSD was 
denied in April 1981.  The July 2003 RO rating decision that 
denied entitlement to service connection for PTSD did so 
without first discussing whether new and material evidence 
had been submitted to reopen the claim.  Therefore, the Board 
must address the issue of new and material evidence in the 
first instance.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The issue of entitlement to service connection for a seizure 
disorder is addressed in the REMAND portion of the decision 
below and REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of April 1981, the RO denied service 
connection for PTSD and properly notified the veteran of that 
decision.  

2.  The veteran did not appeal the April 1981 rating decision 
and it became final.

3.  Evidence received at the RO since the April 1981 rating 
decision relates to a previously unestablished fact needed to 
substantiate the claim for service connection for PTSD, 
namely the diagnosis of a current disability.  

4.  Although a diagnosis of PTSD has been given, the claimed 
PTSD stressors are incapable of independent verification.

5.  By rating decision of May 2002, the RO denied an 
application to reopen a claim of entitlement to service 
connection for seizure disorder and properly notified the 
veteran of that decision.  

6.  The veteran did not appeal the May 2002 rating decision 
and it became final.

7.  Evidence received since the May 2002 rating decision 
relates to a previously unestablished fact needed to 
substantiate the claim for entitlement to service connection 
for a seizure disorder, namely whether there was a 
relationship between a current seizure disorder and service.


CONCLUSIONS OF LAW

1.  The April 1981 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.300, 
20.301(a), 20.302, 20.1103 (2004).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for PTSD, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  The May 2002 rating decision, which denied an application 
to reopen a claim of entitlement to service connection for 
seizure disorder, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.160, 20.200, 20.201, 20.202, 20.300, 20.301(a), 20.302, 
20.1103.

4.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for seizure disorder, and 
the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

5.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304(f).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided a rating decision, statements of the case, 
supplemental statements of the case, and VCAA notice letters 
sent in May 2003 and in April 2004.  These documents provided 
notice of the law and governing regulations as well as the 
reasons for the determination made regarding his claims.  
They thereby served to tell him of the evidence needed to 
substantiate the claims.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The May 2003 letter requested any 
treatment records in his possession.  The April 2004 letter 
specifically requested any relevant evidence or information 
in his possession.

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims file.  All 
identified evidence has been accounted for.  

The record shows that VA provided some required notice after 
the initial adverse decision on his claim.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

VA has also provided required assistance in substantiating 
the claim by attempting to obtain all relevant treatment 
records.  The veteran did report relevant treatment the Keane 
Hospital in 1970, but he has also reported that records of 
this treatment are unavailable.  VA has also assisted the 
veteran in substantiating his claimed stressors by obtaining 
service personnel records, and records from a Department of 
Defense prisoner of war registry.  VA has not contacted the 
Unites States Army Center for Research of Unit records 
(CURR).  The records that have been obtained show that the 
claimed stressors are inherently incredible, and further 
efforts to credible supporting evidence would not be 
reasonably likely to substantiate the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West 2002); see Samuels v. West, 11 Vet. App. 
433 (1998) (holding VA had no duty to assist a veteran in 
substantiating stressors which were inherently incredible).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

VA has not provided examinations in this case.  With regard 
to the PTSD claim an examination could not serve to 
substantiate the claim.  As there is no credible supporting 
evidence for any claimed stressor, an examination could not 
provide such evidence.  38 U.S.C.A. § 5103A(b)-(d) (West 
2002).

Reopening Service Connection for PTSD

As noted, in April 1981, the RO denied entitlement to service 
connection for PTSD.  The veteran and his representative were 
notified of that decision in a letter from the RO, and did 
not timely submit a notice of disagreement.  Thus, the rating 
decision became final.  38 U.S.C.A. §§ 5108, 7105(b), (c) 
(West 2002).  

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156(a), 3.160, 
20.200, 20.201, 20.202, 20.301(a), 20.1103 (2004).

38 C.F.R. § 3.156(a) (2004) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  With 
respect to any application to reopen a finally decided claim, 
the credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the April 1981 
RO rating decision consists of service medical records 
(SMRs), service personnel records, VA treatment reports, and 
the veteran's claims and statements.  None of these documents 
reflects a diagnosis of PTSD.  Significant disorders noted at 
that time were a history of psychotic episodes, seizure 
disorder, antisocial personality disorder, and drug abuse.  

The evidence submitted since the April 1981 RO decision 
includes a January 2003 VA mental health consultation report, 
which states that the veteran meets all the criteria for a 
diagnosis of PTSD. 

A claim of entitlement to service connection for PTSD 
requires medical evidence diagnosing the condition.  
38 C.F.R. § 3.304(f).  Thus, the PTSD diagnosis relates to a 
fact necessary to substantiate the claim, and is new and 
material evidence.  The claim is therefore reopened.  

Service Connection for PTSD 

If the Board considers a question not considered by the RO, 
it must determine whether the veteran is prejudiced thereby.  
Curry v. Brown, 7 Vet. App. 59, 66 (1994); Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Here the RO has already 
addressed the merits of the service connection claim in a 
rating decision and in a statement of the case (SOC).  The 
RO's failure to address the threshold question of new and 
material evidence is not prejudicial to the veteran as the 
Board has found such evidence, and reopened the claim.

The veteran's SMRs are negative for a nervous disorder.  His 
Army basic training was uneventful and he was sent to Vietnam 
as a helicopter mechanic.  He was assigned to a headquarters 
company in Vietnam on March 10, 1970.  On March 22, he was 
reassigned to an aviation company.  Between March 22 and May 
12, he was counseled many times by superiors for 
unsatisfactory performance and for drug abuse.  He was 
examined on April 27, 1970, by a psychiatrist and found 
mentally and physically competent, but unfit for military 
service by reason of chronic drug abuse.  

During the April 27 examination, the veteran admitted to 
using LSD, heroin, and opium, and admitted to drug abuse 
since age 12.  Because of continued drug use, discharge 
proceedings were initiated on May 19, 1970.  

The veteran was returned to the United States on June 15, 
1970, and immediately discharged from active military 
service.  The veteran received an undesirable discharge, 
which was later upgraded to honorable.

In December 1980, the veteran requested service connection 
for PTSD.  

An April 1981 VA psychiatric examination report reflects that 
the veteran reported having been wounded in Vietnam, having 
been held prisoner while there, and having had a number of 
sexual liaisons with Vietnamese women.  The psychiatrist 
questioned the veteran's reliability as a historian, as his 
story was inconsistent with the history contained in the 
claims file.  His judgment was deemed "extraordinarily 
questionable" and his insight was deemed "not good."  The 
impression was antisocial personality, which began before age 
18.  The psychiatrist noted that the veteran had apparent 
disregard for the truth.  

A March 1999 VA mental disorders examination report reflects 
that the veteran's main concern was a legal separation from 
his spouse.  His memory and concentration were functional; 
however, his judgment was marginal.  The examiner found it 
significant that the veteran reported no symptom related to 
military service with the exception that he stated that while 
in Southeast Asia, he was loaded with drugs.  The Axis I 
diagnoses were adjustment disorder with depressed mood due to 
separation from spouse; and, polysubstance abuse in sustained 
full remission.  

In April 2003, the veteran requested service connection for 
PTSD.  He offered a January 2003 VA mental health 
consultation report that reflects that he avoided thinking 
about Vietnam and that all the criteria for a diagnosis of 
PTSD were met.  He had reported having been captured or 
kidnapped and held in a dark "hootch" for an unknown period 
of time while in Vietnam.  

In August 2003, the veteran reported that his stressor 
consisted of having been held captive in a village for a 
number of weeks during 1970.  This occurred in approximately 
April, May, and June 1970.  

According to an October 2003 VA mental health clinic note, 
the veteran reported having been held captive as a prisoner-
of-war and having had to decide whether to stay with the 
Vietnamese who helped him during this time or to return to 
his unit.  He felt guilty for having left the Vietnamese 
women who helped him.  The relevant assessments were chronic, 
severe PTSD, nightly nightmares, and survival guilt. 

In February 2004, the veteran testified before an RO hearing 
officer that he arrived at Bien Hoa, South Vietnam, and 
remained there for a few days with no particular duty except 
to wait for work orders.  He recalled next seeing a rice 
paddy and that he had no idea how he got there.  He then 
"woke up" locked in a tiny "hootch" somewhere with a 
trench encircling it and a little tiny peephole to the 
outside.  

Each day for several days a Vietnamese girl brought him a 
bowl of food.  He testified that he lost track of time but 
one day the girl told him that the VC and all the villagers 
had left the area.  He was then returned to his base where he 
contacted an officer who locked him in an office for days and 
then sent him back to the United States.  When asked about 
having seen combat, he could not recall participating in any.  
His mother testified that the veteran seemed different when 
he returned from Vietnam.  

In July 2005, the veteran testified before the undersigned 
that he could not remember the name of anyone he knew in 
Vietnam.  He recalled having been held in a "hootch" with a 
dirt floor and a little tiny peephole.  He testified that he 
was given very little water while held captive.  He thought 
that he had been held captive for a few weeks or possibly a 
month before being returned to an American base.  Beyond 
those recollections, he testified, his mind was blank.  

Analysis 

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for PTSD is subject to additional requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2004); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, although there is a diagnosis of PTSD, there is 
no evidence of combat with the enemy, nor has the veteran so 
alleged.  Thus, the claimed stressor must be supported by 
credible evidence that it occurred.  

The veteran's claim contains inconsistencies such that the 
Board finds that the veteran is not a credible historian.  
Although he reported having been held prisoner-of-war for 
several weeks to a month, there is no supporting evidence for 
such.  He was not reported missing in action, nor does his 
name appear on a prisoner-of-war register.  

In April 1981, the veteran reported having been wounded in 
Vietnam and having been held prisoner while there; however, 
the Board will not use that account as the examiner who 
recorded the story noted that the veteran had apparent 
disregard for the truth.  

In March 1999, the veteran told a VA examiner that while in 
Southeast Asia he was "loaded" with drugs.  He testified in 
July 2005 that he could not remember how he came to be a 
prisoner.  

The record contains no credible evidence supporting the 
veteran's claimed stressors-being wounded and being a 
prisoner of war.  Fairly detailed service medical and 
personnel records make not mention of these events, nor did 
the veteran mention them for decades after service.  He was 
in Vietnam for an abbreviated period, and had numerous 
opportunities to report being wounded or captured.  

The fact that he received no treatment for a wound, is highly 
probative.  Also probative is the fact that the veteran has 
not been able to report the site of his claimed wound.  He 
was receiving counseling and medical examinations during this 
period.  It is inconceivable that if he had been wounded or 
captured, that this fact would not have been noted at some 
point in the contemporary record.  

In the absence of credible supporting evidence of the claimed 
stressors, the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The claim of 
entitlement to service connection for PTSD is therefore 
denied.  


Reopening Service Connection for Seizure Disorder

The RO denied entitlement to service connection for seizure 
disorder in April 1977, July 1982, and March 1997.  The Board 
denied entitlement to service connection for seizure disorder 
in August 1985.  In May 2002, the RO denied an application to 
reopen the claim.  The veteran was notified of each decision 
and he did not appeal.  Thus, the May 2002 rating decision is 
the most recent final decision on the matter.  

Evidence received since the last final denial includes a 
February 2004, VA treatment record in which a registered 
nurse opined that it was as likely as not that the veteran's 
seizures were service connected.  This evidence relates to 
the previously unestablished fact of a nexus between current 
seizures and service.  The evidence is new and material.  
Thus, the claim of entitlement to service connection for 
seizure disorder is also reopened.  


ORDER

New and material evidence having been received the claim for 
service connection for PTSD is reopened.

New and material evidence having been received, the claim for 
service connection for a seizure disorder is reopened.

Entitlement to service connection for PTSD is denied.  



REMAND

The record contains competent evidence of current seizure 
disorder, the veteran's competent report of seizure like 
symptoms in service, and the opinion of a registered nurse 
that the current seizure disorder is related to service.  An 
examination is needed because the registered nurse did not 
appear to consider the entire record, and it is unclear 
whether she contains the requisite expertise to render an 
opinion as to causation.  See Black v. Brown, 10 Vet. App. 
279 (1997) (holding that a nurse lacked the requisite medical 
expertise to express a competent opinion as to the etiology 
of a disability); Goss v. Brown, 9 Vet. App. 109 (1995) 
(holding that a nurse possessed the requisite medical 
expertise to express competent medical opinions).

Accordingly, this case is REMANDED for the following:

1.  Afford the veteran a neurology 
examination in order to obtain an opinion 
as to whether the veteran has a current 
seizure disorder that at least as likely 
as not (50 percent probability or more) 
had its onset in service.  The examiner 
should review the claims folder and 
acknowledge such review in the 
examination report.  The examiner should 
provide a rationale for the opinions.

2.  After ensuring that all needed 
opinions have been obtained, readjudicate 
the claim.  If it remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


